 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuffalo Neighborhood Housing Services, Inc. andJohn J. Baker, Marie Przybyl and Cynthia D.Draper. Cases 3-CA-9797, 3-CA-9998, and 3-CA- 1003826 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn I December 1982 Administrative Law JudgeHarold Bernard, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2Respondent has excepted to the Administraive Law Judge's ruling atthe hearing admitting into evidence certain minutes of meetings held byRespondent's board of directors. Respondent contends that these minutesare inherently unreliable and legally inadmissible as hearsay under theFederal Rules of Evidence. The General Counsel contended at the hear-ing that the minutes are business records of Respondent and, therefore,are properly admissible. The record establishes that Respondent maintainsa regular business practice of making a written record of discussions at itsboard of directors' meetings, and that this record is in the form of min-utes taken at or near the time of the board's meetings, principally by itsboard secretary, Stephen Godzisz. At the hearing, Godzisz testified as tothe preparation of these minutes and to the substantive discussions at theboard's meetings as reflected in the minutes The Administrative LawJudge credited fully Godzisz' testimony, finding that his testimony"earned highly commendable marks based upon its clarity, spontaneity,straightforwardness, and over-all genuine tenor of truthfulness." WhileRespondent contends that the minutes at issue were not submitted to theboard of directors and were not in its possession at the time of the hear-ing, the record reveals that Respondent maintains no standard or uniformpractice requiring formal or informal approval or adoption of the boardsecretary's minutes and that secretary Godzisz did in fact timely submit acopy of the disputed minutes to a management representative of Re-spondent, albeit not to the board itself. In these circumstances, we findno merit to Respondent's exception to the admission of the minutes.Moreover, we note that secretary Godzisz credibly testified at the hear-ing on matters relevant to this proceeding that were discussed in theseminutes and was cross-examined vigorously by Respondent concerningsuch matters. Further, Respondent, as part of its defense to the allega-tions in the complaint, introduced into evidence certain other board of di-rectors' minutes prepared by board secretary Godzisz. In any event, it iswell recognized that the National Labor Relations Board has consider-able discretion in applying the Federal Rules of Evidence pursuant to itsstatutory authority under Sec. 10(b) of the Act. Cf. Newton Sheet Metal,238 NLRB 974, 975 (1978).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.In sec. II, A, of his Decision, under the heading, "Further RespondentKnowledge," the Administrative Law Judge inadvertently states that acommittee meeting of Respondent occurred on 21 March 1980. The cor-rect date is 21 May 1980.267 NLRB No. 84and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,Buffalo Neighborhood Housing Services, Inc., Buf-falo, New York, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as modified herein:1. Substitute the following for paragraph 2(c):"(c) Expunge from the personnel files of Bakerand Przybyl any references to the adverse job per-formance evaluations and their discharges herein-above found discriminatorily motivated and notifythem in writing that this has been done and thatevidence of these discriminatory actions will not beused as a basis for future personnel action againstthem."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate employees con-cerning their union activities or sympathies.WE WILL NOT promise employees theirproblem will be solved without a union.WE WILL NOT threaten employees with dis-charge or with any other reprisals for engag-ing in union activity.514 BUFFALO NEIGHBORHOOD HOUSING SERVICES. INC.WE WllI. NOT tell employees unions are notallowed in our program.WE WIL. NOT order employees to stopunion activities.WE Wll .NOT create the impression that weare keeping the union activities of employeesunder surveillance.WE WII t NOT discriminate against employ-ees by discipline, exaggeration of job evalua-tions, extraordinary surveillance, unnecessarytelephone calls at home, deprival of officekeys, or imposition of any other more onerousor difficult working conditions of any kind onemployees because they engage in activitiesseeking to form a union or seeking union rep-resentation.WE WILt NOT refuse to pay promised orscheduled wage increases to John J. Baker orAnn Marie Przybyl or any other employeesbecause of their union activities.WE WILL NOT issue unfavorable job evalua-tions to Baker, Przybyl, or any other employ-ees because of their union activities.WE WIL. Nor coercively interrogate anyemployee concerning the reasons why any em-ployee filed a charge with the National LaborRelations Board.WE WI.l. NOT impose more stringent sickleave procedures on any employee becausethey file charges with the National Labor Re-lations Board.WE WILL. NOT discharge John Baker or anyemployee or force Ann Marie Przybyl or anyemployee to quit because of his/her supportfor a union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Sec-tion 7 of the Act.WE WILL offer John Baker and Ann MariePrzybyl immediate and full reinstatement totheir former jobs or, if such jobs no longerexist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights orprivileges previously enjoyed, and we willmake them whole for all the pay, includingtheir promised pay increases, with interest,which they lost as a result of our discriminato-ry action.WF WILL. remove and expunge from theirrecords any reference to the unfavorable jobevaluations and discharges of Baker and Przy-byl because of their union activities, and WEWILL notify them that this has been done andthat evidence of these unlawful actions willnot be used as a basis for future personnel ac-tions against them.BUFFAI O NEIGHBORHOOD HOUSINGSt RVICES, INC.DECISIONSTATEMENT OF THE CASEHAROL D BERNARD, JR., Administrative Law Judge:These cases were heard in Buffalo, New York, in July1981 pursuant to consolidated complaint allegations thatRespondent discharged John J. Baker and constructivelydischarged Ann Marie Przybyl because the two employ-ees engaged in union activities, and further, that Re-spondent interrogated and retaliated against CynthiaDraper because she filed charges under the Act thereby,in sum, violating Sections 8(a)(1), (3), and (4) of the Act.Respondent's answer denies any conduct violative of theAct. All parties were accorded full opportunity to exam-ine and cross-examine witnesses, to introduce evidence,to present oral argument, and to file briefs.Upon the entire record in this proceeding, includingmy observation of the witnesses and briefs filed by coun-sel I make the following:FINI)INGS OF FACT1. JURISDICTIONRespondent is a nonprofit corporation located in Buf-falo, New York, where it is engaged in the operation ofprograms designed to restore commercial and residentialneighborhoods located in Buffalo. In addition to its cen-tral office or division, Respondent maintains six other fa-cilities in neighborhoods throughout the city, includingthe Broadway-Fillmore division involved in these cases.Respondent received funds from HUD, through Buffalo,the State of New York, and from private sources such aslending agencies for operations in the year prior to No-vember 1980 exceeding $650,000, and purchased goodsvalued in excess of $5,000 from sources inside the Stateof New York which had received such materials directlyfrom sources located outside the State of New York. TheRegional Director's Decision and Direction of Electionin prior representation case (3-RC-7930)' further reflectsthat Respondent clearly "retains sufficient control overits employees' terms and conditions of employment so asto be capable of effective bargaining with the employees'representative" and that Respondent did not therebyshare in the exemption from coverage by the Act grant-ed a State or its political subdivisions. (Citing NationalTransportation Service, 240 NLRB 565 (1979).) Respond-ent's request to the Board for review of the Regional Di-rector's well-supported decision finding that Respondentwas an employer engaged in commerce within the mean-ing of the Act was denied. (G.C. Exh. 4.)A further aspect to that decision was that the neigh-borhood and central divisions were found not to be sepa-t Buffalo Neighborhood Housing Services. Case 3-RC-7930, November21. 1980. GC Exh. 3.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate employers because, inter alia, they were organizedtogether in an interlocking structure of "neighborhoodand central boards" (p. 7), there was centralized controlover labor relations functions and policies and there wasa unity of purpose or "common goal," viz neighborhoodrevitalization and rehabilitation.At the hearing on the present matter Respondent stip-ulated that the Board had jurisdiction over Respondentup to the point when, it alleged, the Broadway-Fillmoreneighborhood division were separately incorporated-anoccurrence which Respondent's witness testified ashaving been completed shortly before the time of thehearing. No certificate of incorporation was available atthe hearing. Respondent also offered testimony allegingthat a time subsequent to the hearing each neighborhooddivision would be responsible for contracting directlywith Buffalo city officials for funding. Such events werenoted by Respondent in an effort to raise a questionwhether the Board continued to have jurisdiction overthis matter as of the time of this unfair labor practiceproceeding. Even assuming arguendo that the unverifiedor anticipated events were to be established in the recordhowever, such would not, in my view, warrant a modifi-cation in the finding of Board jurisdiction inasmuch asseparate incorporation and individual contracting offunds have not been demonstrated as altering the numer-ous other factors relied on to support the earlier jurisdic-tional finding, no single one of which was relied on forsaid conclusion. In other words, a sufficient commonalityin functions, goals, labor relations, personnel functionsand policies would continue to obtain over Respondent'soperations so as to combine all the divisions together, in-cluding the central division, for jurisdictional purposes. Itherefore find, on the basis of the prior representationcase decision, Respondent's stipulation, described above,and the other considerations noted, that Respondent is anemployer engaged in commerce within the meaning ofthe Act and continued to be such at the time of the hear-ing.Respondent counsel expressly chose to raise no issuewith the complaint allegation that the Union, Local 212,Office and Professional Employees International Union,AFL-CIO-CLC, is a labor organization as defined in theAct, and it is so found.II. THE UNFAIR LABOR PRACTICESA. The Discharge of John Baker and ConstructiveDischarge of Ann Marie PrzybylThe time frame for relevant events is the period Feb-ruary through September 1980.B. BackgroundJohn Baker started work in February as a housing re-habilitation specialist in the Broadway-Fillmore neigh-borhood division, where he prepared specifications,wrote instructions, and counseled homeowners on con-struction matters related to low-cost loans available tothe property owners through Respondent's program.Ann Marie Przybyl started work on March 23 as an ad-ministrative assistant there handling accounts, bookkeep-ing, typing, filing, telephone calls, and initial contactswith clients. Baker was hired at a salary of $16,500 peryear and Pryzbyl $9,500 both, in addition, being prom-ised by the executive director at Broadway-Fillmore,Anthony Smolenski, $500 raises in salary after 3 months.C. Agency StatusThere is no question on this record that Executive Di-rector Smolenski directed and supervised the work doneby the staff at Broadway-Fillmore, and that the positionof executive director in Respondent's divisions carrieswith it important indicia of supervisory authority toassign work, oversee division operations, monitor em-ployee working hours, evaluate employee performance,and discipline employees. Moreover, Respondent's exec-utive directors were excluded from the bargaining unitfound appropriate in the prior representation case de-scribed above as supervisors. I find Smolenski is a super-visor and at all times relevant herein an agent of Re-spondent who acted on its behalf within the meaning ofSection 2(11) and (13) of the Act. In addition, I find, de-spite Respondent's merely general denial of such com-plaint allegation, that the executive officers and memberson both the Broadway-Fillmore board of directors andRespondent's central division board of trustees identifiedin the course of this Decision are, by dint of their clearlydemonstrated and uncontroverted supervisory authorityand representative capacities, also supervisors and agentsof Respondent in the daily conduct of its operations, aswill be more specifically demonstrated hereinafter. Cum-berland Farms Dairy of New York, 258 NLRB 900 (1981).D. Organizational StructureEmerging from the record is the following structuralbackdrop against which it will be useful to view events.There is the central division or board of trustees of theBuffalo Neighborhood Housing Services Inc., overseeingsix neighborhood divisions which in turn each consists ofa separate board of directors overseeing its own officestaff consisting of an executive director and employees.2(G.C. Exh. 5)1. Broadway-Fillmore operationsRespondent's operations at its Broadway-Fillmore divi-sion appear unmarked by any unusual problems until theperiod beginning sometime in mid-March and April afterboth Baker and Przybyl had attended separate confer-ences concerning neighborhood housing services and re-turned with reports that they had encountered expres-sions of interest by conference participants-their coun-terparts in other neighborhood housing services oper-ations-in union representation.2. Early discussions covering a unionBaker discussed with Smolenski3and Przybyl thetopic of union representation on March 18 and 19 and2 There is also an inspector, paid by the city.3 Baker and Przybyl are credited over Smolenski's general denial thatthey had ever discussed unions.516 BUFFALO NEIGHBORHOOD HOUSING SERVICES, INC.also, the same day, spoke with employees DeborahWyatt and Cynthia Draper at central division headquar-ters during lunchtime. Also present were Michael Fitzpa-trick, director of resources and development, and Antho-ny Potenza, Respondent's executive vice president, whoquestioned whether the city would allow a union in theneighborhood housing service. Baker replied that thecity was comprised of unions or dealt with unions so thatwould hardly be an issue. On March 28, during hisreport on the conference to the Broadway-Fillmoreboard Baker was asked to summarize what he hadlearned and responded with a reference to an interestbeing generated in union representation at the confer-ence. Baker recalls being told that there was no troublehere "so we do not relate to any of this stuff." Later at abar and grille discussion continued among board mem-bers Louis Blizniak, Stella Puska, board vice chairperson,Stephen Godzisz, board secretary, employee CynthiaDraper, Przybyl, and Baker over the ramifications aunion would cause in a neighborhood housing servicessystem with those present wondering whether a confer-ence participant involved in the subject as described byBaker would ever do "it." Assistant board chairpersonPuszka stated it was not necessary to form a union as theboard and staff were "close."a. Respondent's knowledgePrzybyl corroborates Baker's account, adding thatBaker specifically informed board members on March 28that unionization seemed to be necessary among NHSoperations throughout the country, and that he stated ev-erybody seemed interested in it because there did notseem to be any set policies anywhere. She also addedthat at the bar and grille the idea of having a union inBuffalo was raised and discussed.Returning from her own conference held on April 20-22, Przybyl also discussed with Smolenski and Baker onnumerous occasions throughout the remaining days inthat month, the interest she also encountered in unionrepresentation among other administrative assistants withsimilar concerns.b. Changes in supervision's attitude toward Baker andPrzybylThe record demonstrates an abrupt change in Smolens-ki's attitude and supervisory style towards both Bakerand Przybyl in the aftermath of their discussions and ex-pressions of interest concerning union representation.Thus, in mid to late April Smolenski moved his deskfrom its location alongside Baker and Przybyl's desks inthe center of the office to a very small cubicle in the rearof the building, formerly used as a stockroom. Accordingto Przybyl's undenied testimony, Smolenski became very"particular" about timesheets, highly critical of hertyping and filing, engaged in a lot of whispering to boardmembers on the telephone, and walked around makingnotes on a pad while observing Baker and Przybyl atwork. Przybyl also was no longer allowed to open officemail whereas before she was always the one to open andcirculate it. At this hearing Smolenski testified by way ofexplanation under leading questioning merely that therewas no policy pursuant to which the executive director'smail was to be opened; and further that his conduct inthese respects and others to be noted further herein oc-curred when he became convinced the two were out toget him to lose his job.4Baker further testified thatthings worsened to the point where Smolenski wouldonly communicate with Baker and Przybyl by writtenmemorandum.c. Withholding of pay increasesIn addition to a colder office atmosphere, the recordfurther demonstrates that both Baker and Przbyl werenot granted the wage increases promised to them bySmolenski upon being hired. Thus, on May 6, after his 3-month period had been served, Baker approached Smo-lenski and told him that since his time was up and he hadreceived indications from the board that he had done agood job he wanted the raise promised him earlier. Smo-lenski replied merely that he would refer the matter topersonnel for disposition.On May 14, the Broadway-Fillmore board met andBaker was assured the board would make good on Smo-lenksi's promises, though the board chairperson RobertJernatowski explained to Baker and Przybyl that Smo-lenski's action had allegedly placed the board in an"awkward position." After the board meeting, Baker andPrzybyl discussed their feelings towards union represen-tation with board secretary Stephen Godzisz, informinghim that they believed if the employees had a union toprotect them there probably would have been no diffi-culty with the raises. The two told Godzisz that if thedifficulty continued they would be interested in lookingfor such union protection to get the promised raises.3. Further Respondent knowledgeGodzisz admittedly informed board members on thecommunity relations committee of the Broadway-Fill-more board on March 21 that Baker intended to get aunion if the board did not keep its word regarding theraises. On May 22 Godzisz told Baker and Przybyl hehad done so but that he felt the board would not "allow"a union. Baker further testified that he again spoke toJernatowski about the third week in May concerning theraises and was told again that the board was in an awk-ward position but it (the raises) would go through and berubberstamped.4. Initial job evaluations and worsened conditionsAround June 3, after her 90-day period had expired,Przybyl was given an evaluation by Smolenski which re-flected favorably on her work performances, but whenshe asked if he intended to honor his promise of a wageincrease Smolenski refused to discuss it thereby castingdoubt on such prospect.4 Respondent offered no evidence tending to support this alleged pointof view.s G.C. Exh. 12, rejected exhibit file, constitutes the purported evalua-tion; the above is based on undenied testimony of Przybyl as partly corr-borated by Baker517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMatters in the office worsened further. In a disputeover submission of a leave slip between Smolenski andBaker, the former discharged Baker and submitted aletter to the board via Jernatowski concerning Baker'sshortcomings to support the action, accusing Baker of"not performing his duties satisfactorily and of beingunruly." (G.C. Exh. 19.) It is instructive for purposes ofanalyzing the later board action taken against Baker inSeptember to note that the board chairperson, withoutdissent is recorded at a June 18 meeting as concludingthat Smolenski's charges against Baker were, "petty andlacked substantiation without exception." (G.C. Exh. 20.)Equally relevant to note is Jernatowski's uncontradictedobservation at the same meeting that "no one had anycomplaints against Ms. Przybyl and that she is doing agreat job." (Emphasis supplied.) (G.C. Exh. 19, p. 3.)Baker, in mid-June, contacted his counterpart at an-other division and the two concluded they could lookfurther into contacting a union, Baker testified that he"found one" on July 9 or 10 and Przybyl testified thatshe contacted a union representative on July 9 from the"CSEA."In an effort to improve worsening conditions6in theoffice Przybyl and Baker initiated a meeting with boardmember Josephine Galata and board secretary StephenGodzisz on July 14 at a local eatery. Their intention wasto bring to the board's attention the mounting problems,and press further for payment of the promised wage in-creases by disclosing again their intention to seek unionrepresentation "to secure our position."Przybyl told Galata and Godzisz that she and Bakerhad contacted OPIEU (the Union herein) and anotherunion, CSEA, to learn how to form a union, Baker com-menting that perhaps getting union representation wasthe best way to solve all their problems. According toboth Przybyl and Baker, Galata responded, "that she feltthat we should not look into unions, and she promisedthat the Board of Directors (a local councilman) wouldtake care of us and there was no need for a union and itwould only complicate matters if we pursued this union-ization." While Galata incredibly denies that the topic ofa union was even mentioned Godzisz corroborates thePrzybyl-Baker account and it is therefore found that Re-spondent, through Galata, promised employees Bakerand Przybyl improvements in working conditions onJuly 14 in order to dissuade them from seeking unionrepresentation thereby violating Section 8(a)(1) of theAct.On July 16, 2 days after, the board met and during adiscussion including Przybyl and Smolenski, the latterwas told that Przybyl should be allowed to do her job asbookkeeper, a reference to Przybyl's supported criticismthat Smolenski had interfered with such functions caus-ing a discrepancy to arise in bookkeeping tabulations. Itis instructive to note that the matter of Baker and Przy-byl's wage increases was tabled with the excuse that8 In addition to those already noted, Przybyl described how Smolenskihad disrupted office work by performing her duties, sometimes incorrect-ly, and mishandling a disbursement causing double payments. Baker re-ferred to general problems with loan packaging.board members had been unavailable.7It is further rele-vant to note that in the same meeting it is undenied thatGodzisz, the board's own secretary-member, suggestedto Smolenski that he resign because he was preventingother people from doing their jobs in the office and notfollowing the policies of the board or procedures on sys-tematic inspection of homes. In any event, this meetingalso led to a grievance and evaluation committee beingformed, pursuant to which inter alia employee evalua-tions would be secured.Somewhat paralleling developments in the same periodincluded stepped up efforts by Smolenski in supervisoryactions towards Baker and Przybyl. Thus, the recorddemonstrates that Smolenski, who earlier in mid-Juneconfronted Przybyl with a paper entitled "Want List"whereon Przybyl was to set down what she "wanted,"took to communicating with staff solely in writtenmemorandum, rarely spoke, kept his door closed, oncerifled through Przybyl's purse, phoned her home at oddhours-once to unnecessarily reiterate a routine instruc-tion and another time to reprimand her for not havingtyped something. Baker testified that Smolenski calledhim at night as well, "screaming about some point ofoffice procedure he felt should be attended to" on threeor four occasions. Baker further testified that he sawSmolenski writing down what Baker and Przybyl said toeach other on the telephone,8that Smolenski orderedthem not to go out on jobs together, or to lunch togeth-er-the latter on the transparently frivolous basis that itwas not provided in NHS policy that the two have lunchtogether. Smolenski does not deny the above, offering in-stead partial excuses, such as the need for written in-structions because unspecified orders had not been car-ried out, and the further excuse that there were no pro-cedures calling for Przybyl to open the director's mail.5. The meeting of Respondent's grievance andevaluation committeeAt a later meeting of the grievance and evaluationcommittee on July 23, Smolenski, Baker, and Przybylwere invited to attend and address the committee withany complaints or grievances they had.9The record doesnot contain the minutes of the meeting, but for presentpurposes the testimony of its chairperson, DanielGlowacki, suffices. Glowacki testified that the "consen-sus of those present was that the" three individuals werenot living up to their prior agreement that they hadmade on June 18, viz in essence, to work together, not toantagonize each other, to work for a better Broadway-Fillmore Neighborhood Housing Services. The commit-tee decided to request all three submit "open" letters ofresignation, the avowed purpose of which was to, inGlowacki's own words, force them all to quit. About7 Baker was told people were in and out of town and they could notget to it.9 Following the July 16 meeting Smolenksi was directed to return hisdesk to its former position alongside the desks occupied by Baker andPrzbyl.9 It is not clear from the record that the meeting was an effort to"secure" grievances from employees as opposed to, as Glowacki testified,as a result of all three individuals failing to comply with their agreementto work together more harmoniously.518 BUFFALO NEIGHBORHOOD HOUSING SERVICES. INC.August 4. Baker and Przybyl received the letters, whichalso provided, in addition to "open" resignation, that theoffice staff activities would be closely monitored duringthe following 30 days. The complaint alleges that suchcommittee action stemmed from the union activities ofBaker and Przybyl, but in his brief counsel for the Gen-eral Counsel fails to address this allegation or point toany supporting proof abandoning such position. Therecord, moreover, fails to support by any direct evi-dence, let alone a preponderance of proof, that this com-mittee action arose from considerations prohibited bySection 8(a)(l) of the Act. Moreover, a scrutiny of thecircumstances surrounding this course of action raises thereasonable possibility that at least in part the committeewas addressing what it perceived to be a generally "bad"situation, albeit with perhaps a meat-axe approach. It willtherefore be recommended that this allegation be dis-missed for want of proof.Nonetheless, an important further development in thecircumstances is that both Przybyl and Baker compliedwith the committee's directives, manifesting a coopera-tiveness in contrast to Smolenski, who refused to followthe committee's directives. In this connection it shouldbe noted that both Baker and Przybyl were informed byJernatowski and Godzisz on August 4 or 6 that the"open" letters of resignation had nothing to do with jobperformance. Godzisz further advising the employees, ac-cording to undenied testimony by them, that it wouldnot be smart to try to start a union because the "Board"would not allow it. By confronting the two employeeswith the threat of unspecified reprisal by the board andthat the board would not allow it, it is found that Re-spondent through secretary-board member Godzisz co-erced employees in their rights to seek union representa-tion as guaranteed in Section 7 of the Act thereby violat-ing Section 8(a)(l) of the Act. The two submitted theirsigned letters on August 11, inter alia, reminding theboard that they still had not been paid the promisedwage increases. (G.C. Exhs. 9 and 14.)6. Smolenski's knowledgeThe record indicates that prior to a meeting of reha-bilitation specialists (rehabbers), scheduled on August 6,during which employees agreed to conduct a later meet-ing on becoming represented by the Union, Smolenskiasked Baker if he was out to get him. During a phonecall on August II, this agreed to union meeting wasscheduled for August 19 at noon and again the recordshows that Smolenski referred to this further meeting asthe one where, "this is where you get me" whichremark, taken together with the proximity of the staffdesks and telephones in the office, as well as Smolenski'sown admission to such effect, warrants the conclusion hewas aware of the union-related meeting before it tookplace. NLRB v. Link-Belt Co., 311 U.S. 584, 602 (1941).The noon meeting was attended by four employees, in-cluding Przybyl and Baker, as well as Jerry Skrzecz-kowski, representative for the Office and ProfessionalEmployees Union. Employees signed union cards and itwas agreed that a letter would be sent to the board mem-bers indicating the involvement of Baker and Przybyl inthe organizing efforts.In a development somewhat paralleling the employees'union activities but predating the August 19 union meet-ing, a spiraling dispute over Smolenski telephoning Pryz-byl at home occurred and the grievance and evaluationcommittee met again on August 14. Based on Smolens-ki's comments noted above prior to the rehabbers meet-ing on August 6 it would be fair to infer that Respond-ent, through Smolenski, had further knowledge concern-ing employee union organizational interests and activitiesprior to this August 14 grievance and evaluation commit-tee meeting. Such an inference would be even furtherjustified by the fact that Galata served on this committeeand as shown above, had such knowledge well beforeAugust 14. However, whether such knowledge played apart in the committee's deliberations is not established bythe record information, which is too shallow in depth tomake such a finding. Chairperson Daniel Glowacki testi-fied the committee decided to recommend to the boardfiring Smolenski and Baker at this meeting but that hehad no knowledge of any union activities by Broadway-Fillmore employees.Whatever may have been the undisclosed motives forthe committee action on August 14, the developmentsfollowing the employees' union meeting on August 19leave no room for doubt concerning the motives behindthe board's action towards Baker and Przybyl on August20.7. The board actionAfter the Union agreed to represent employees duringthe meeting on August 19, Union RepresentativeSkrzeczkowski, by letter dated August 19, which washand-delivered to board members before a board meetingscheduled on August 20, notified the board members thatBaker and Przybyl were "actively assisting the [Union]in organizing for the purpose of negotiating improve-ments in wages, hours of work and other conditions ofemployment." (G.C. Exh. 10.) The reaction by boardmembers at the meeting was recorded in minutes pre-pared by Godzisz, whose testimonial performance earnedhighly commendable marks based on its clarity, sponta-neity, straightforwardness, and overall genuine tenor oftruthfulness. I credit his testimony concerning the min-utes and events recorded therein over the failure torecall manifested by other board members, their failureto deny specifics in the minutes while merely testifyingfeebly that they did not recall ever seeing the minutesbeforehand, and the genuine lifelikeness in the tone andsubstance contained in such minutes.Godzisz testified he contacted board members thesame day the letter arrived'°and the reactions of boardmembers was to view the letter as a threatening ges-ture. ' Thus, Godzisz testified that board member OlgaMelling said she thought it was a threat and did not likeit, telling him, "I don't know who they think they arethreatening us with something like that." Other boardmembers exclaimed they did not think it was possibledue to the involvement of Federal funds. Members Bliz-' 0 Delivery of copies of the letter had been expedited.II When Skrzeczykowski phoned Galata, seeking her help for employ-ee efforts, the latter threatened to call the police.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDniak and Joseph Galelo both stated they considered it athreat to the board, Blizniak stated that Baker and Przy-byl could not do this-that "it" was a volunteer board.Godzisz testified further that a motion was made to fireBaker, which was passed; and that Glowacki said tokeep Przybyl on until a new staff was hired and then lether go, Blizniak stated that Przybyl was involved in thewhole thing with Baker. Godzisz further testified that sofar as he knew the board had not been considering thefiring of Baker prior to the board meeting on August 20,that there was no discussion of his work performancet2and, in any event that it was the letter from the Unionthat caused Baker's discharge. The minutes support God-zisz' testimony and reflect that he presented the boardwith copies of the union letter, read it to the group andreminded them that all had been sent copies. The min-utes reflect Blizniak as stating "[they] had no businesstrying to get a union in here," Galata agreeing with Bliz-niak and stating further that she did not like it, and thatGodzisz told the board he knew of the activity and hadinformed Jernatowski, the grievance committee, andPlizka before hand. The minutes further reflect that Bliz-niak said, "they shouldn't be allowed, that's all- Weshouldn't put up with this," Galata adding that "she[Przybyl] is involved in all this too with John [Baker].Her name is on that letter, not just John." (G.C. Exh.21.)8. Further evidence of the board's motiveFurther events that same day highlight still further theboard's motives for firing Baker and resolving to get ridof Pryzbyl "later." Thus, Przybyl testified that during atelephone call on August 20 board member Peter Konc-zakowski told her he had received a call from Godziszand he "read me this union letter of yours." Koncza-kowski then proceeded to inquire of Przybyl why shewas engaging in such efforts asking, "What are youtrying to do by forming this Union?" I find that by coer-cively interrogating Przybyl concerning her activities insuch regard Respondent, through Konczakowski, violat-ed Section 7 of the Act. Arrow Automotive Industries, 256NLRB 1027 (1981). Konczakowski went still further andtold Przybyl this was complete nonsense advising herthat without prior formation and payment of dues aunion could not protect her anyhow and that unionswere not allowed in community programs thereby con-fronting her with futility of organizing efforts in viola-tion of Section 8(a)(1) of the Act. When she asked "pro-tection from what?" he replied that she knew, and addedthe threatening remark that, "you know what the busi-ness of union can mean to your job" thereby, it is foundfurther violating Section 8(a)(l) of the Act by threaten-ing discharge based on Przybyl's union activities.' Lat-timer Associates Limited, 258 NLRB 1012 (1981).12 The record shows that there was no job evaluation basis for theboard's consideration and decision on August 20.l3 Konczakowski could not recall this discussion; Baker corroboratesPrzybyl.9. Discharge of BakerOn September 2, Baker was given a letter datedAugust 21 citing incompatibility as the reason for his dis-charge but at the same time Jernatowski told Baker heshould not "have acted on his own" and refused to re-spond to Baker's request for clarification concerning theasserted "incompatibility." The discussion occurred inthe Broadway-Fillmore office where, that same time,Galata told Przybyl she was there to "watch her."Chafing under the board's treatment of her in the pre-ceding period of time, the record shows that Przybylwrote a letter to the board asking for assurances con-cerning her position. (G.C. Exh. 15.) The board dis-cussed the letter on September 3 revealing still further itsunlawful design to effect Przybyl's departure. Godzisztestified that a board member stated with reference toPrzybyl's letter: "First she threatens us with a union thenwith this, let's fire her." Galata said, according to God-zisz, that Przybyl was in the union business with Bakerand both should be fired, and that Plizka said the boardshould not fire Przybyl but not give in to her demands soshe would resign under those circumstances. Galata thenstated that she and another would watch Przybyl and aconsensus was reached that she, Przybyl, should nothave a key to the office because she could not be trusted.The minutes again support Godzisz' testimony, reflectingfurther that Galata said, "I'll meet Ann Marie tomorrowmorning and let her in the office. First thing I'll tell herwhat she's supposed to do and show her her job specs.I'll tell her she's still on probation so she'd better watchher step. She's not gonna threaten us with no union."Plizka responded, "Make sure she knows we won't givein to any demands. We won't meet her terms." Galatafurther stated, "Let her go to her union because theycan't touch us."'4On September 4 Przybyl reported to the office anddiscovered her key would not unlock the door. Shelearned later in a telephone call to Jernatowski from herhome that the locks had been changed whereupon sheasked for a key so she could go to work. He said no, thatshe could not have one, and when asked why he replied,"Until you have learned to behave and be a good girl,you can't have a key to this office." Przybyl testified Jer-natowski went on to say, "Why did you ever let yourselfget involved with the union stuff? Look what you havedone. .... When you have proved to our satisfactionyou can act good and not cause a lot of trouble, thenyou can have your key back." By such comments I findJernatowski and thereby Respondent, unlawfully in-formed Przybyl she should cease her union activitiesunder the coercive effect of unspecified reprisals as wellas the specific condition for returning an office key toher, thereby violating Section 8(a)(1) of the Act in suchrespects. E. I. DuPont de Nemours & Co., 257 NLRB 139(1981); and Federal Alarm, 230 NLRB 518, 527 (1977).14 Revealingly, the minutes also reflect that the board decided to ad-vertise for new staff to replace Baker and Smolenski despite Godzisz' re-minder that an appeal was likely concerning the terminations. The re-quest to make an appeal by Baker was denied.520 BUFFALO NEIGHBORHOOD HOUSING SERVICES, INC.Przybyl reported for work on September 5 and dis-covered both Josephine Galata and Al Wojciechowskiwere there, sitting on the desk next to hers. Przybyl testi-fied that the two watched her from the time she arrivedat 8:50 to around 11 or 11:30 a.m., remaining only a fewfeet away from her while she typed or went to the files.Przybyl testified that Galata made a comment about thetrouble that she had caused, that as a result ". ..wehave got to sit and watch you all day and make sure thatyou behave." After the two continued to watch her, notoccupying themselves in any other activity, it becamedistressing to Przybyl who then, at 11 a.m., called Jerna-towski and asked to go home ill, and was given permis-sion to do so. Przybyl testified she had first asked thetwo why their conduct was necessary, and whether theyintended to do that the rest of the day. 5When they toldher yes she placed the call to Jernatowski.10. Przybyl resignsBy letter to the board Przybyl resigned her positioneffective September 5, "against her will and under ex-treme personal duress" citing, chapter and verse, the rea-sons leading to her action. (G.C. Exh. 16.) Since the plandecided on earlier by the board members noted had suc-ceeded, the news of Przybyl's action was welcomedduring the board meeting on September 10. Galata, ac-cording to the minutes, stated, "Good that she's gone.She was just a troublemaker with that union-her andJohn Baker. She had no business doing what she didwith that union. Now she's gone and we don't have toworry about stuff like that no more.""' (G.C. Exh. 23.)Godzisz' own recollection is consistent with the minutes.Based on the foregoing, little further analysis is re-quired to determine that Baker was unlawfully terminat-ed for his union activities in violation of Section 8(a)(3)of the Act, and that Przybyl was forced into resigningby Respondent for the same reason. Their union activity,Respondent's clearly established knowledge concerningsuch activity, and Respondent's pronounced animositytowards them based on antiunion bias is dramaticallyclear and strongly evident in this record.Regarding the reasons for Baker's discharge Respond-ent's letter to him cited incompatibility, later referred toat this hearing as performance-based'7 yet without ade-quate supporting proof. Shifting reasons, as well as un-supported reasons for discharging an employee undersuch circumstances, provide under well-establishedprecedent, the basis to infer an unlawful motive underthe Act. Burk Bros. v. NLRB, 117 F.2d 686, 687 (3d Cir.1' Galata testified unconvincingly that she was there to clean up theoffice and Respondent's counsel suggest Przybyl wanted "protection"-but the described conduct belies both contentions." The minutes further reflect member Glowacki telling Jernatowskithat Baker was the one who brought in the union and "all our problemswith it" and that he had threatened us (by such conduct) admitting he,Glowacki was prejudiced.i7 Testimony concerning the performance of Broadway-Fillmore, gen-erally, offered by Respondent's president, Lionel Davis, could hardly belaid at Baker's feet; alone, moreover, such evidence was wholly inad-equate because the base figures against which Davis alleged Broadway-Fillmore was judged did not include all the other divisions and was there-fore a faulty comparison. Moreover, it was not even alleged that theBoard had before it such information when it fired Baker or indeed thatthe board acted on such basis.1941); A. J. Krajewski Mfg. Co. v. NLRB, 413 F.2d 673,675-676 (Ist Cir. 1969); Shattuck Denn Mining Corp. v.NLRB, 362 F.2d 466, 470 (9th Cir. 1966); and C d DTransfer, 258 NLRB 586 (1981). Such inference-makingis unnecessary where, as here, Respondent's representa-tives' motives come through their very own expressionof motive as testified to credibly by one of their own andas shown by the minutes of the deliberations at boardmeetings. Herman Bros. v. NLRB, 658 F.2d 201, 210 (3dCir. 1981), quoting NLRB v. Ferguson, 257 F.2d 88, 89(5th Cir. 1958). That Przybyl was coerced by Respond-ent's conduct into resigning can hardly be gainsaid.Starting with Smolenski's outright belligerence towardsher once union representation became Przybyl's andBaker's avowed interest, occasioned by orders fromSmolenski that Przybyl not go to lunch or to job assign-ments with Baker; Smolenski's close surveillance ofBaker and Przybyl; Smolenski once rifling through Przy-byl's purse; Smolenski disturbing her at home withoutdemonstrated justification, taunting her with a "wantlist" and expressing angry displeasure at her refusal touse the list, and refusing to discuss the wage raise hehimself had promised her, coupled with the board's sub-committee action'8demanding a letter of resignationfrom Przybyl, placing her in effect on probation thoughadmitting her work performance was good, and, in effecttaking the posture she was thereby responsible for pooroffice performance all reasonably, it can be surmised,must have deeply rankled and disturbed Przybyl. As theboard continued to table and therefore refuse Przybyl'spromised wage increase, and she became the target ofoutright unlawful conduct in the form of coercive inter-rogation and threatmaking, it is further reasonable toconclude the pressure on her to escape such treatmentincreased further. Viewed in this perspective, it seems in-evitable that when, out of mistrust and an unlawfuldesign, the board on September 4 took her office keyaway and Przybyl was placed under constant workingsurveillance until she became "good" that she would beunable to resist the accumulated force of such coercionand would, as a direct result, resign her position undersuch conditions imposed by Respondent in plain viola-tion of Section 8(a)(1) and (3) of the Act. K-Mart Corp.,255 NLRB 922, 928-929 (1981); Pinion Bros., 227 NLRB921, 936-939 (1977); and S. E. Nichols Marcy Corp., 229NLRB 75 (1977).It is further concluded that both Baker and Przybylwere denied their promised pay increases, since on orabout the time they became eligible for same,'9for rea-sons stemming from their activities in pursuit of unionrepresentation. I find the absence of any reason whatso-ever being advanced for such denial-viz. Smolenski'sunexplained refusal to even discuss the matter with Przy-byl-and the board's unsatisfactory reason, i.e., not beingable "to get to it" given the 3 months or so the matterswere pending, when coupled with Respondent's estab-lished union animus towards them, provides an ample"I While not found to constitute an unfair labor practice, this subcom-mittee action forseeably made Przybyl more vulnerable to the unlawfulpressure exerted against her leading to Przybyl's resignation.l9 Ninety days after starting work.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis to conclude the denials were based on discriminato-ry considerations in violation of Section 8(a)(1) and (3)of the Act. Such finding is buttressed by testimony ofCynthia Draper, an administrative assistant at Respond-ent's central division. Draper, whose duties include pay-roll functions, testified that both rehab specialists and as-sistants (the position held by Baker and Przybyl) at otherdivisions than Broadway-Fillmore "consistently" re-ceived pay increments after their probationary periods-3 months.In addition, it is clear that the action towards Bakerand Przybyl taken above and detailed herein as allegedin the complaint,20have been demonstrated to constitutemore onerous working conditions imposed upon themfor the only reason emerging clearly in this record, andthat reason is their involvement in pursuing the matter ofunion representation which was shown to be an anathe-ma to Smolenski, Respondent's chief representative atBroadway-Fillmore, and a matter creating deep animosi-ty and great distaste in Respondent's board members. Re-spondent thereby further violated Section 8(a)(3) of theAct. Crown Cork & Seal Co., 255 NLRB 14 (1981).Remaining for consideration is the allegation that Re-spondent via Anthony Potenza, executive vice presidentfor the board of trustees, threatened employees, createdthe impression of surveillance of employee union activi-ties, and imposed a more stringent sick leave policy inviolation of the Act.Employee Cynthia Draper, assistant to Potenza, testi-fied that on September 29 Potenza held a meeting in hisoffice with employees Draper and Deborah Wyatt, as-sistant bookkeeper, during which the subject of union or-ganization arose. Potenza stated he understood union ac-tivity was going on and that a union would not be of anyuse to an organization of "our type because of the struc-ture of funding." He said, according to both Draper andWyatt, that there were certain people in the organizationwho felt that if the employees thought they needed theUnion that the system ought to be changed or the em-ployees ought to be changed. Potenza was not called totestify, and I credit the employees' corroborating testi-mony thereby concluding Respondent threatened em-ployees with loss of employment because of their unionactivity in violation of Section 8(a)(1) of the Act.On October 2, Draper held a union meeting at herhome, attended by 15 employees from NHS, and calledin sick that day. At the meeting Wyatt told Draper thatPotenza told her, as she was leaving work, "tell Cindy tohave a good time at the union meeting tonight." It isconcluded that Potenza thereby created the impressionthat the union activities of employees was being keptunder surveillance in violation of Section 8(a)(1) of theAct. E. I. DuPont de Nemours & Co., supra, and 7-Eleven2O Except the letter of resignation and so-called probationary period,regarding the unfavorable evaluations I find that counsel for the GeneralCounsel advanced sufficient evidence to provide a basis for concludingBaker's evaluations were unsupported; his first was admittedly judgedpetty by the board, and Przybyl's second was shown unsupported whileher first was favorable. Baker's explanations concerning his evaluationswere unrebutted credibly by Smolenski and therefore that evaluationstands largely-almost wholly-without support in the record with theresult following that it was unlawfully generated-the only reasonableexplanation behind its preparation and submission.Food Store, 257 NLRB 108 (1981). On October 6 Draperput in a sick leave slip asking approval for 2 days' ab-sence. On October 7, an unfair labor practice charge wasfiled on her behalf against Respondent. On the nextworking day, October 13, Potenza asked Draper into hisoffice, closed the door, and holding a copy of the chargefiled with the Board's Regional Office in his hand, saidhe did not understand why she had done it since "wehad a better understanding" and that he only had said"the union would not be of any use to a nonprofit orga-nization like us."Potenza pressed further for a reason asking Draperwhy she had filed the charge and Draper responded itwas necessary to protect her position. I find Potenza'sundenied interrogation of Draper into the reasons for hercharge-filing to constitute coercive interrogation into anemployee's protected activities in violation of Section8(a)(1) of the Act. Steinerfilm, Inc., 255 NLRB 769(1981). I further find that Potenza, in a later undeniedsecond conversation with Draper, repeated he did notunderstand her action and was going to have to recon-sider his approval of her sick leave since she had a unionmeeting the night of one of the days involved. Later, thefollowing day, he secured her doctor's telephone numberfrom her and, unlike most procedures-which had beenfree of such inquiries in connection with approval of sickleave applications, telephoned Draper's doctor seeking toverify her condition on the day in question.I find Potenza's "reconsideration" of Draper's sickleave request and investigation into the bona fides of herrequest to have been prompted solely by Draper's filingof a charge under the Act and therefore constituting un-lawful discrimination against Draper in violation of Sec-tion 8(a)(4) of the Act. K & S Circuits, 255 NLRB 1270,1294 (1981), and Firmat Mfg. Corp., 255 NLRB 1213(1981).Ill. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section 1I,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(1), (3), and (4) of theAct, occurring in connection with Respondent's businessoperations, as set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I will recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent discharged John Bakereffective August 29, 1980, and constructively dischargedAnn Marie Przybyl on September 5, 1980, I will recom-mend that Respondent be ordered to offer them immedi-ate and full reinstatement to their former or substantiallysimilar positions, without prejudice to their seniority or522 BUFFALO NEIGHBORHOOD HOUSING SERVICES. INC.other rights and privileges, and that Respondent makethem whole for any loss of pay they may have sufferedby reason of Respondent's discriminatory actions by pay-ment to them of a sum equal to that which they wouldhave normally received as wages from the date of theirtermination until Respondent offers them reinstatement,less any net earnings in the interim. Backpay, with inter-est, is to be computed on a quarterly basis in the mannerprescribed in F. W Woolworth Co, 90 NLRB 289 (1950),and Florida Steel Corp., 231 NLRB 561 (1977).21 I fur-ther will recommended that Respondent make availableto the Board, upon request, payroll and other records inorder to facilitate checking the amount of backpay duethem and other rights they may be entitled to receive.CONCILUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(l) of the Act by:(a) Promising employees their problems would be re-solved without a union.(b) Threatening employees with unspecified reprisalsfor engaging in union activities.(c) Telling employees that Respondent would notallow a union to represent them, and that unions werenot permitted in community programs.(d) Coercively interrogating employees concerningtheir union activities.(e) Threatening an employee with discharge becausethe employee was engaged in union activity.(f) Ordering an employee to cease union activities.(g) Telling an employee that she would not be givenan office key because of her union activities.(h) Threatening employees with a change in thesystem or a change in employees if employees felt theyneeded a union to represent them.(i) Creating the impression of keeping the union acti'..-ties of employees under surveillance.(j) Interrogating an employee concerning why shefiled an unfair labor practice charge with the NationalLabor Relations Board.3. Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(3) of the Act by:(a) Refusing to pay charging parties Baker and Przy-byl their promised pay increases because they engaged inunion organizational activities.(b) Imposing more onerous terms and conditions ofemployment on Baker and Przybyl by unjustified super-visory telephone calls at their residence during off work-ing time, forbidding them to go out on job assignmentsor to lunch together, issuing unfavorable job evaluations,engaging in on-the-job surveillance of Przybyl, and de-nying Przybyl a key to the office.(c) Discharging Baker and forcing Przybyl to quit be-cause of their union activities.4. By imposing a more stringent sick leave procedureon employee Cynthia Draper because she filed unfairlabor practice charges Respondent engaged in conductviolating Section 8(a)(4) of the Act.21 See, generally. Isis Plumbing Co., 138 NLRB 716 (1962).5. Respondent did not impose open letters of resigna-tion and an additional probationary period of 30 days onemployees Baker and Przybyl in violation of Section8(a)(3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the record in this case, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER22The Respondent, Buffalo Neighborhood HousingServices, Inc., Buffalo, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Promising employees their problems would be re-solved without a union.(b) Threatening employees with any reprisals for en-gaging in union activities.(c) Telling employees that it would not allow a unionto represent them and that unions are not permitted in itsprogram.(d) Coercively interrogating employees concerningtheir union activities.(e) Threatening any employee with discharge for en-gaging in union activity.(f) Ordering any employee to cease union activities.(g) Telling any employee she would not be given anoffice key because of her union activities.(h) Threatening employees with a change in thesystem or a change in employees if employees felt theyneeded a union to represent them.(i) Creating the impression of keeping the union activi-ties of employees under surveillance.(j) Coercively interrogating any employee concerningwhy she filed an unfair labor practices charge with theBoard.(k) Refusing to pay John J. Baker and Ann MariePrzybyl their promised pay increases because they en-gaged in union organizational activities.(1) Imposing more onerous terms and conditions of em-ployment on Baker and Przybyl as described herein-above or any such similar term because of their union ac-tivities.(m) Discharging Baker and forcing Przybyl to quit be-cause of their union activities.(n) Imposing a more stringent sick leave procedure onany employee because such employee filed unfair laborpractice charges with the Board.(o) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed by the Act.2322 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2a A broad cease-and-desist order is plainly warranted by the scopeand seriousness in Respondent's infringements of employee rights underthe Act, and a demonstrated proclivity to engage in such conduct. Hick-motn Foods. 242 NLRB 1357 (1979).523 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action:(a) Offer to John Baker and Ann Marie Przybyl imme-diate and full reinstatement to their former jobs, or, ifthose jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings or benefits suffered by reason of their unlawfuldischarge, with interest on lost earnings in the mannerset forth in the section here entitled "the Remedy."(b) Pay to Baker and Przybyl the promised pay in-crease retroactive to the date they would have been enti-tled to same, to wit, 90 days after each commenced theperformance of their duties in the Broadway-Fillmoreoffice with interest on the period they would have en-joyed such payment but for the discriminatory withhold-ing of said increase from them in the manner set forth inthe section herein entitled "the Remedy."(c) Expunge from the personnel file of Baker andPrzybyl the adverse job performance evaluations herein-above found discriminatorily motivated.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the term of this Order.(e) Post at each of its six divisions, including Broad-way-Fillmore and the central division in Buffalo, NewYork, copies of the attached notice marked "Appen-dix."24Copies of the notice on forms provided by theRegional Director for Region 3, after being signed by anauthorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint alle-gation that Respondent imposed open letters of resigna-tion and an additional 30-day probationary period onBaker and Przybyl in violation of Section 8(a)(3) of theAct is hereby dismissed.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."524